Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 23-30 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Independent claim 23 is drawn to an alkoxysilane-containing polymer which contains a complex of a lanthanoid with at least one beta-diketonate ligand and wherein the polymer is free from organic tin compounds.  The claim is worded in a confusing manner.  A polymer on its face would not comprise any compounds, other than the polymer itself.  That is to say, claim 23 recites that the polymer is free of organotin compounds.  An organotin compound would not be part of the polymer as it is a compound.  The limitation that the alkoxysilane-containing polymer comprises a lanthanoid complex containing at least one beta-diketonate ligand is also confusing.  Applicants specification does not teach or suggest how the methods taught therein would afford a polymer, wherein the polymer itself has a lanthanoid and at least one beta-diketonate ligand present within the polymer.  Based on Applicants specification and the chemistry taught therein, the Examiner is taking the position that independent claim 23 is drawn to a polymer composition, which further comprises a complex of a lanthanoid with at least one beta-diketonate ligand and which does not comprise any organotin compounds.  However, should this position be incorrect, Applicants should explicitly point out why the Examiner is in error.  Additionally, for purposes of applying a prior art rejection, any rejection which captures Applicants claimed method for preparing an alkoxysilane-containing polymer, particularly, a polyurethane, would be expected to comprise a lanthanoid with at least one beta-diketonate ligand.  Claims 24-30 are included in this rejection as they are dependent on claim 23.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 16-30 are rejected under 35 U.S.C. 103 as being unpatentable over Lim et al. (US 2015/031806) in view of Hofacker et al. (DE-102004012876, cited on Applicants information disclosure statement, filed on 11/10/20).  A machine translation of Hofacker et al. is included with this Office action.
Lim et al. teaches moisture curable compositions which are comprised of a silylated polyurethane resin and a curing catalyst.  The silylated polyurethanes are prepared via the reaction between a polyol and a polyisocyanate under the action of a tin catalyst followed by the addition of a silane-capping agent.  Example 1 employs polypropylene glycol as the polyol, isophorone diisocyanate as the polyisocyanate, and 3-isocyanatopropyltrimethoxysilane as the silane-capping agent.  The silane-capping agent is also exemplified to include aminosilanes such as example 23.  The silylated polyurethanes are taught and exemplified to be employed in sealant and adhesive formulations which cure in the presence of moisture.  In summary, the alkoxysilane-terminated polyurethane polymers as taught by Lim et al. satisfies all of the limitations of independent claims 16 and 23 and dependent claim 24 with the exception that Lim et al. employs dibutyltin dilaurate as the catalyst, and claims 16 and 23 requires a complex of a lanthanoid with at least one beta-diketonate ligand.   Claims 25-28 and 30 are all satisfied by Lim et al. as taught in the working examples described above.  
While Lim et al. employs a tin-based condensation catalyst, it would have been obvious to one having ordinary skill in the art to have employed a non-tin-based catalyst, which includes those which are lanthanoid complexes having at least one diketonate ligand based on the teachings of Hofacker et al.  Hofacker et al. is concerned with preparing polyurethane formulations which are free of organotin and tertiary amine-based catalysts, as the former is known to have toxicological properties and the latter leads to product discoloration (paragraph 0002 of the machine translation).  Hofacker et al. employs several lanthanide acetylacetonate complexes which are used to promote the reaction between a polyol and a polyisocyanate.  The working examples show that lanthanide acetylacetonates, in particular, Yb(acac)3 show a catalyst turnover number (catalyst activity) which is comparable to dibutyltin dilaurate but does not have the toxicological properties of dibutyltin dilaurate (DBTDL), has a low degree of coloration, and is suitable as a urethanization catalyst.  One of ordinary skill in the art would have a reasonable degree of expectation that such a substitution would also be able to prepare the silyl-terminated polyurethanes taught by Lim et al. since both reactions rely on the condensation between isocyanate and polyol groups.  In so doing, all of the limitations of independent claims 16 and 23 would be satisfied as well as the limitations of claims 17-22 and 24.  Claim 28 requires that a cured polymer prepared using a lanthanoid catalyst as claimed have physical property limitations as shown compared to an analogous cured product in which dibutyltin dilaurate is employed.  Since Lim et al. employed DBTDL and the motivation to replace the DBTDL with Yb(acac)3 is provided by Hofacker et al. the resulting physical properties as claimed would necessarily be present.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S LOEWE whose telephone number is (571)270-3298.  The examiner can normally be reached on M-F 8AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571) 272-1302.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Robert S Loewe/Primary Examiner, Art Unit 1766